Krivosha, C. J.
This case is one of four cases which were consolidated for trial in the District Court for Lancaster County, Nebraska, and decided by the trial court at the same time as it decided the case of PPG Industries Canada Ltd. v. Kreuscher, ante p. 220, 281 N. W. 2d 762. The facts in this case are essentially identical with the facts in PPG Industries Canada Ltd. v. Kreuscher, supra, and this action is disposed of by reason of our decision in that case. The differences in the mining operations or manner of shipment into Nebraska are minor and not relevant to any different determination in this case. For the reasons more particularly set out in our decision in PPG Industries Canada Ltd. v. Kreuscher, supra, the judgment of the District Court for Lancaster County, Nebraska, is reversed and the cause remanded with directions in accordance with our opinion in that case.
Reversed and remanded with directions.